On respondent's March 6, 2019, motion for leave to file an answer to the certification of default filed by Board of Professional Conduct.Respondent's motion for leave to file an answer granted. Matter remanded to the board for further proceedings under Gov. Bar R. V(12).The court further orders that the interim default suspension imposed against respondent on March 1, 2019, shall remain in place while this matter is pending before the board. Proceedings before this court in this case are stayed until further order of this court.